In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-21-00165-CV
        ___________________________

IN RE EAGLERIDGE OPERATING, LLC, Relator




               Original Proceeding
  431st District Court of Denton County, Texas
          Trial Court No. 18-9622-431


   Before Sudderth, C.J.; Bassel and Womack, JJ.
        Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied as moot.

                                                   Per Curiam

Delivered: June 3, 2021




                                         2